DETAILED ACTION 
This Office Action is in response to the communication filed on 11/05/2020
Claim 11-12 and 16-19 are amended.
Claims 21-22 are new. 
Claims 11-22 are pending.  

Response to Arguments
Applicant's arguments filed 11/05/2020 regarding interpretation under 35 U.S.C. § 112(f) have been fully considered but they are not persuasive. 
Applicant in page 8 argues, “Claim 11 is amended to recite an automated monitor. One skilled in the art understands a “monitor” to be an electrical structure for monitoring one or more conditions. An example of the monitor is shown in Fig. 2 and its operation is shown in Fig. 4 and described in the specification beginning on page 13”
Examiner respectfully disagrees. The term “monitor” simply implies an entity that can perform the function of monitoring. It doesn’t give the entity any structure since in the art area of computer implemented functions a “monitor” can be understood as a hardware, a software or a combination of both.
Applicant’s argument with respect to 35 U.S.C. § 112(f) interpretation of “means for transmission” and “automated means” have been fully considered and is persuasive. Applicant has amended the claims to recite “transmitter” (replacing “means for transmission”) and “processor” (replacing “automated means”). Therefore the 35 U.S.C. § 112(f) interpretation and subsequent 35 U.S.C. §112(b) rejection of the corresponding claims are hereby withdrawn.

11/05/2020 have been fully considered but they are not persuasive. 
Applicant in page 10 argues, “Zheng is cited as teaching the automated monitor and the monitoring network of claim 11. Figure 1 and Section 3.1 of Zheng disclose a substation M performing wide area protection and control of substations N. The communication protocol used for the wide area protection and control is a master-slave protocol, as indicated on page 286, right column and shown in Figure 2. The substations N use a generic object oriented substation event (GOOSE) protocol internally (page 284, right column) which is not compliant with the communication protocol of the substations N using the first communication protocol, which would correspond to IEC61850 disclosed in Yuen. A translation is needed at each substation area layer between communications from substation M and substations N.”
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zheng was cited to teach one of a plurality of substation to act as a master substation. Page 286 2nd Column Paragraph 4 teaches the wide area protection and control is selected from some substations in local grids on the demand of such local grids. Although it teaches the communication between master substation and slave substation using multiplexed or special optical fiber channel, Brunner in n Page 5 section B. IEC 61850 for wide area communication teaches using IEC 61850 communication protocol in wide area communication between substations. Therefore the combination of Yuen et. al. (US20100204851A1), ZHENG et. al. (Hierarchical protection control system of smart substations) and Brunner (IEC 61850 for Power 

Applicant in page 10 also argues, “The substations in claim 11, including the main substation, are each located one of the plurality of nodes of the network portion. Substation M is not located a node in the network. As shown in Fig. 1 of Zheng, substation M is in the wide area layer and not located in the substation layer that forms the high-voltage electrical power transmission network.”
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yuen in ¶0025 and fig. 1 already teaches plurality of substation each located one of the plurality of nodes of the network portion. Zheng was introduced and combined with Yuen to teach one of a plurality of substation to act as a master substation. Zheng in Page 286 2nd Column Paragraph 4 teaches the wide area protection and control is selected from some substations in local grids on the demand of such local grids. Therefore the combination would teach one of the substation located on one of the plurality of the nodes as master substation.

Applicant in page 10 also argues, “Claim 11 also recites that each of the substations are electrically connected to at least one high voltage line end to high power lines including the main electrical substation having the additional automated monitor. The substation M in Zheng is not electrically connected to an end of a high voltage line. As is clear from Fig. 1, substation M is 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yuen in ¶0025 and fig. 1 already teaches plurality of substation each located one of the plurality of nodes of the network portion and connected to high voltage lines. Zheng was introduced and combined with Yuen to teach one of a plurality of substation to act as a master substation. Zheng in Page 286 2nd Column Paragraph 4 teaches the wide area protection and control is selected from some substations in local grids on the demand of such local grids. Therefore the combination would teach one of the substation located on one of the plurality of the nodes as master substation.

Applicant in page 10-11 argues, “Zheng teaches a different arrangement where the substation M is not connected to an end of a high voltage power line and where the communication protocol between substation M and substations N is different than the communication protocol between substations N.”
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yuen in ¶0025 and fig. 1 already teaches plurality of substation each located one of the nd Column Paragraph 4 teaches the wide area protection and control is selected from some substations in local grids on the demand of such local grids. Therefore the combination would teach one of the substation located on one of the plurality of the nodes as master substation. Although Zheng teaches the communication between master substation and slave substation using multiplexed or special optical fiber channel, Brunner in n Page 5 section B. IEC 61850 for wide area communication teaches using IEC 61850 communication protocol in wide area communication between substations. Therefore the combination of Yuen et. al. (US20100204851A1), ZHENG et. al. (Hierarchical protection control system of smart substations) and Brunner (IEC 61850 for Power System Communication) teaches master substation connected to a high voltage line and commination between master and slave station using IEC 61850 protocol which would correspond to first communication protocol disclosed in Yuen.

Applicant in page 11 argues, “For the sake of argument, even if the communication between substations M and N in Zheng could be carried out using IEC 61850 (Applicant submits that there is no suggestion in the references to make such a combination), there is still suggestion to modify Zheng to have substation M connected to an end of a high voltage power line.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Zheng is not the primary art and is not being modified to have the substation M connected to high voltage line. Yuen is the primary art which in ¶0025 and fig. 1 already teaches plurality of substation each located one of the plurality of nodes of the network portion and connected to high voltage lines. Zheng was introduced and combined with Yuen to teach one of a plurality of substation to act as a master substation. Zheng in Page 286 2nd Column Paragraph 4 teaches the wide area protection and control is selected from some substations in local grids on the demand of such local grids. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yuen with Zheng because doing so one can solve the problems of the relay protections in traditional substations, thus improving protection performance and control capability of the system as taught by Zheng in Abstract.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
automated monitor configured to receive, process, and transmit data in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation 
additional automated monitor configured to receive, process, and transmit data in claim 11
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification doesn’t include any particular structure, either explicitly or inherently, describing the additional automated monitor of claim 11. As would be 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 11, 14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et. al. (US20100204851A1) in view of ZHENG et. al. (Hierarchical protection control system of smart substations) and further in view of Brunner (IEC 61850 for Power System Communication)

Regarding claim 11,
Yuen teaches, A facility for monitoring a portion of a high-voltage electrical power transmission network, comprising: (0025-¶0027 and fig. 1-2 teaches distribution controller for monitoring a portion of HV transmission gird)
plural local electrical substations for connection of high voltage lines, located at each of a plurality of nodes of the network portion, each local electrical substation being electrically connected to at least one high voltage line end and implementing a first communication protocol dedicated to internal communication between electrical devices that it contains; (¶0025 and fig. 1 teaches plurality of electrical substations 3 which are connected to high voltage lines and ¶0027 and fig. 2 teaches communication between electrical devices that substation 3 contains. ¶0006 teaches distribution controller of a substation communicates with process devices such as Intelligent Electronic Devices IEDs and Remote Terminal Units RTUs according to IEC 61850)
at least one remote monitoring site connected to each of the local electrical substations by a remote control network implementing a second communication protocol dedicated to the remote control; (¶0034 teaches NCC connected to the substations)
 wherein: one of the local electrical substations, as a main electrical substation, comprises additional automated monitor configured to receive, process, and transmit data; (Yuen in ¶0038 teaches two distribution controller of two substation in a symmetric ‘request and response’ and/or ‘periodic updating’ method of communication. However it doesn’t teach one of the substation as main substation. ZHENG in page 284 section 3.1 Architecture and fig. 1 teaches one of the substations Substation M includes Wide area protection and control which faces towards multiple substations. It makes decisions in a unified manner by using comprehensive information of each substation, thus it realizes related protection, security and stability control functions of local power grid. Page 286 2nd Column Paragraph 4 teaches the wide area protection and control is selected from some substations in local grids on the demand of such local grids. Page 288 section 4 Conclusion teaches Wide area protection and control collects the measurement, control and protection information of each substation and sends out commands through the substation area protection and control device)
the main electrical substation is connected to each of the other local electrical substations by an additional monitoring network, distinct from the remote control network, (ZHENG in page 284 section 3.1 Architecture and fig. 1 teaches one of the substations Substation M includes Wide area protection and control which is connected to other substations by multiplexed or special optical fiber channel.)
Zheng is an art in the area of interest as it teaches protection and control system of smart substations (see Abstract). A combination of Yuen with Zheng would teach one of the substation to be a main substation and connected to other local substations. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yuen with Zheng because doing so one can solve the problems of the relay protections in traditional substations, 
Yuen and Zheng doesn’t explicitly teach, …additional automated monitoring means configured to receive, process, and transmit data conforming with the first communication protocol… and ….the additional monitoring network implementing the first communication protocol. (Zheng teaches page 284 section 3.1 Architecture and fig. 1 teaches one of the substations Substation M includes Wide area protection and control which faces towards multiple substations which is connected to other substations by multiplexed or special optical fiber channel, however it doesn’t teach the communication implementing the first communication protocol. Brunner in Page 5 section B. IEC 61850 for wide area communication teaches using IEC 61850 communication protocol in wide area communication between substations.)
Brunner is an art in the area of interest because it teaches communication within a substation automation system (see Abstract). A combination of Brunner with Yuen and Zheng would teach communication between substation M and other substation using the same communication protocol used for local communication within substations i.e. IEC 61850. One would have been motivated to do so because by doing so one can standardize that information exchange over communication networks as taught by Brunner in Page 1 section I. INTRODUCTION. Using IEC 61850 for communication between substations is known in the art as evident by Brunner, thus one of ordinary skill in the art would have recognized that applying the known technique of Brunner would have yielded predictable results and resulted in an improved system. 

Regarding claim 14,
Yuen, Zheng and Brunner teaches, The monitoring facility as claimed in claim 11, wherein:
each local electrical substation comprises a gateway configured to transcode remote control data conforming with the second communication protocol into remote control signals that can be used internally by each local electrical substation and to transcode remote signaling and remote measurement signals transmitted internally by each local electrical substation into remote signaling and remote measurement data conforming with the second communication protocol; each gateway comprises a transcoder to transcode data conforming with the second communication protocol into data conforming with the first communication protocol, a communication port with the electrical devices contained in the local electrical substation in which it is installed, (Yuen in ¶0031 teaches By using a communication infrastructure, the distribution controller 19 can collect and send data from/to the process devices 21 in its assigned domain, data from/to the Network Control Center (NCC)  also teaches, at the distribution controller 19, master-protocol translators 25 translate various communication protocols used by the process devices 21 for data transfer, into a standard protocol and ¶0034 teaches translators 35 which facilitate communication between the NCC and the distribution controller 19 by translating data from the standard protocol of the distribution controller 19 to a suitable communication protocol used by the NCC, and vice-versa )
and an access port to the additional monitoring network; (ZHENG in Page 286-287 teaches synchronous digital hierarchy (SDH) technology or packet transmission network (PTN) technology may be used to construct the hierarchical protection and control system network of smart substations)
and each gateway is configured to transmit at least some of the remote control, remote signaling, and remote measurement data transcoded according to the first communication protocol with other data originating from the electrical devices contained in the local electrical substation in which it is installed, to the main electrical substation through the additional monitoring network. (ZHENG in page 284 section 3.1 Architecture and fig. 1 and Page 286-287 section 3.4 Wide area protection and control teaches communication interface equipment communicates data from the electrical devices contained in the local electrical substation in which it is installed, to the wide area protection and control/ Substation M through the additional monitoring network. Brunner in IEC 61850 for wide area communication already teaches communication between substations using IEC 61850 protocol.)

Regarding claim 16,
Yuen, Zheng and Brunner as combined doesn’t explicitly teach, The monitoring facility as claimed in claim 14, wherein the additional automated monitor is implemented in the gateway of the main electrical substation. (Yuen in ¶0038 teaches distribution controller 19 (gateway) however it doesn’t teach the distribution controller to implement additional automated monitoring means.  Zheng in Page 286-287 section 3.4 Wide area protection and control teaches Wide area protection and control being implemented by mainframe (gateway) of a substation. 
Zheng is an art in the area of interest as it teaches protection and control system of smart substations (see Abstract). A combination of Yuen, Zheng and Brunner with Zheng would teach one of the distribution controller to include Wide area protection and control capability. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yuen with Zheng because doing so one can solve the problems of the relay protections in 

Regarding claim 17,
Yuen, Zheng and Brunner teaches, The monitoring facility as claimed in claim 14, wherein the main electrical substation comprises a processor programmed for detection, positioning, and processing of faults in the network portion starting from data transmitted by each gateway through the additional monitoring network. (ZHENG in page 284 section 3.1 Architecture and fig. 1 and Page 286-287 section 3.4 Wide area protection and control teaches Wide area protection and control performs Supplementation and optimization of existing protection system, Optimization of protection settings and Optimization of security and stability control)

Regarding claim 18,
Yuen, Zheng and Brunner teaches, The monitoring facility as claimed in claim 14, wherein the main electrical substation comprises a processor programmed for management of congestion of the network portion starting from data transmitted by each gateway through the additional monitoring network, the management including emission of requests for modulated production curtailment, consumption load shedding, or transit interruptions on high-voltage line. (ZHENG in page 284 section 3.1 Architecture and fig. 1 and Page 286-287 section 3.4 Wide area protection and control teaches Wide area protection and control performs Optimization of security and stability control by coordinating among 

Regarding claim 19,
Yuen, Zheng and Brunner teaches, The monitoring facility as claimed in claim 17, wherein the a processor programmed for detection, positioning, and processing of faults and the automated means for management of congestion is implemented in the additional automated monitor of the main electrical substation. (ZHENG in page 284 section 3.1 Architecture and fig. 1 and Page 286-287 section 3.4 Wide area protection and control teaches Wide area protection and control coordinate the protection and control strategy of surrounding substations and provide the best fault isolation and power supply recovery functions and performs Optimization of security and stability control by coordinating among interrelated regional security and stability control systems, the regional intelligent distribution of under-frequency load shedding and under-voltage load shedding)

Regarding claim 20,
Yuen, Zheng and Brunner teaches, The monitoring facility as claimed in claim 11, wherein:
the first communication protocol complies with standard 1EC 61850, and (Yuen in ¶0006 teaches communication with IEC 61850)
the second communication protocol complies with standard IEC 60870-5. (Yuen in ¶0004 teaches an ISCS is connected through the existing communication infrastructure to an 

Regarding claim 21,
Yuen, Zheng and Brunner teaches, The monitoring facility as claimed in claim 11, wherein the main electrical substation is connected to a first end of a first one of the high voltage power lines and another one of the local electrical substations is connected to a second end of the first one of the high voltage power lines. (Yuen in ¶0025 and fig. 1 teaches plurality of electrical substations 3 which are connected to high voltage lines. However it doesn’t teach on of the electrical substation as a main electrical substation. ZHENG in page 284 section 3.1 Architecture and fig. 1 teaches substation architecture where one of the substation of a plurality of substation is main substation which includes Wide area protection and control which faces towards multiple substations. Therefore the combination as combined in claim 11 would teach plurality of substation which are connected to High voltage lines and one of the plurality of substation as main substation.)

Regarding claim 22,
Yuen, Zheng and Brunner teaches, The monitoring facility as claimed in claim 11, wherein each of the local electrical substations and the main electrical substation is directly connected to one of the high voltage power lines at a respective one of the plurality of nodes of the network portion. (Yuen in ¶0025 and fig. 1 teaches plurality of electrical substations 3 which are connected to high voltage lines. However it doesn’t teach on of the electrical substation as a main electrical substation. ZHENG in page 284 section 3.1 Architecture and fig. 1 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et. al. (US20100204851A1) in view of ZHENG et. al. (Hierarchical protection control system of smart substations) and further in view of Brunner (IEC 61850 for Power System Communication) and further in view of Rousselle et. al. (US20130066600A1)

Regarding claim 12,
Yuen, Zheng and Brunner doesn’t teach, The monitoring facility as claimed in claim 11, wherein the automated monitor of the main electrical substation comprises: a memory configured to store a model of the network portion, the model containing singular points and at least one high-voltage electrical power conducting line between these singular points, a predetermined thermal equilibrium relation, a limit operating temperature for each conducting line and conduction parameters for each conducting line; (Rousselle in ¶0066 teaches a computing system 109 storing a cad model of a transmission line. Computers are known in the art to include memory store information. ¶0068 teaches CAD model includes conductor location information, conductor temperature, conductor parameters, ¶0074 teaches a 
a computer with access to the memory, programmed for dynamic determination of optimized maximum capacities for electrical power transmission in high-voltage lines in the network portion starting from the predetermined thermal equilibrium relation, each limit operating temperature, each network conduction parameter, and meteorological parameters; (Rousselle in fig. 4-5 and ¶0069-¶0072 and ¶0086 teaches computing system 109 determining a maximum conductor current capacity of a conductor line segment of transmission line 200 using transmission line conductor measurements, (e.g. conductor temperature, conductor current and conductor tension), temperature prediction model 410 and air temperature, wind speed and direction, solar radiation, rainfall and/or air pressure)
and transmitter of the optimized maximum capacities to the respectively
 concerned local electrical substations in accordance with the first communication protocol. (Brunner in IEC 61850 for wide area communication already teaches communication
between substations using IEC 61850 protocol. However it doesn’t teach transmission of the optimized maximum capacities Rousselle in ¶0061 teaches reporting information to one or more entities such as the analyzed maximum conductor capacity at any given time.)
Rousselle is an art in the area of interest as it teaches determining a maximum conductor current capacity of the at least one conductor line segment (see ¶0010). A combination of Yuen and Zheng with Rousselle would teach Wide area protection and control (additional monitoring means) of Yuen, Zheng and Brunner to additional capabilities for determining optimized maximum capacities. It would have been obvious to one of ordinary skill in the art at the time effective filing date to combine Rousselle with Yuen, Zheng and Brunner because by doing so .

Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et. al. (US20100204851A1) in view of ZHENG et. al. (Hierarchical protection control system of smart substations) and further in view of Brunner (IEC 61850 for Power System Communication) and further in view of Rousselle et. al. (US20130066600A1) and further in view of Stevenin (US20140288863A1)

Regarding claim 13,
Yuen, Zheng Brunner and Rousselle doesn’t teach, The monitoring facility as claimed in claim 12, wherein each local electrical substation comprises:
a mechanism for local monitoring when at least one local maximum capacity value is exceeded; and (Yuen in ¶0030 teaches distribution controller performs condition monitoring of the grid, however it doesn’t teach monitoring local maximum capacity value is exceeded. Stevenin in ¶0017-¶0022 teaches determining exceeding the distribution temperature for the given ampacity (i.e. ampere capacity or current capacity) value)
a programmable logic controller for additional local monitoring associated with a local memory and configured to:
receive and store each optimized maximum capacity value related to a high voltage line, one end of which is electrically connected to the local electrical substation, in local memory, compare each received and stored optimized maximum capacity value with the at least one local maximum capacity value, and replace the local monitoring mechanism by a mechanism for optimized monitoring of exceedance of at least one optimized maximum capacity value stored in local memory under specific predetermined conditions. (Stevenin in ¶0017-¶0022 and ¶0088-¶0094 teaches monitoring device 18 (a programmable integrated circuit according to ¶0065) comparing ampacity value with a stored ampacity value and updating the ampacity value if it exceeds the stored value)
Stevenin is an art in the area of interest as it teaches, monitoring a high-voltage electric-current transmission line (see Abstract). A combination of Stevenin with Yuen, Zheng Brunner and Rousselle would teach local substation distribution controller of Yuen to include the capability to monitor local maximum capacity value and replace the local monitoring mechanism by a mechanism for optimized monitoring of exceedance of at least one optimized maximum capacity value. It would have been obvious to one of ordinary skill in the art at the time of effective filing date to include the capability to monitor local maximum capacity value and replace the local monitoring mechanism by a mechanism for optimized monitoring of exceedance of at least one optimized maximum capacity value because by doing so one can update the ampacity value and therefore control the grid with a finer and closer to statistical reality (as taught by Stevenin in ¶0103).

Regarding claim 15,
Yuen, Zheng Brunner, Rousselle and Stevenin teaches, The monitoring facility as claimed in claim 13, wherein the programmable logic controller for additional local monitoring in each local electrical substation and its associated local memory are implemented in the gateway of the local electrical substation. (Stevenin in ¶0017-¶0022 and ¶0088-¶0094 teaches monitoring device 18 (a programmable integrated circuit according to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116